United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2520
                                   ___________

Clifford Scott Eaton,                    *
                                         *
              Appellant,                 *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Jan Zejdlik; John Plante; County of      * District of North Dakota.
Grand Forks,                             *
                                         *       [UNPUBLISHED]
              Appellees.                 *
                                    ___________

                          Submitted: April 6, 1998

                               Filed: April 7, 1998
                                   ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

     Clifford Scott Eaton appeals from the district court&s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action against Lieutenant John Plante and



      1
      The Honorable Rodney S. Webb, Chief Judge, United States District Court for
the District of North Dakota, adopting the report and recommendations of the
Honorable Karen K. Klein, United States Magistrate Judge for the District of North
Dakota.
Administrator Jan Zejdlik of the Grand Forks County Correctional Center, and the
County of Grand Forks. Upon review of the record, we conclude that judgment was
properly entered in favor of defendants. We reject Mr. Eaton&s claim that the
magistrate judge acted improperly, and conclude that neither the magistrate judge nor
the district court committed an abuse of discretion by not granting several of Mr.
Eaton&s motions. Accordingly, we affirm the judgment of the district court. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-